Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or suggest the laundry treating appliance of independent claims 1 and 11 comprising, inter alia, an inner door subassembly comprising at least an inner door frame, an intermediate door frame attached to the inner door frame, an outer door screen attached to the intermediate door frame, the intermediate door frame being adhered to a front of the inner door frame; one or more mechanical fasteners extending from the front to the back of the inner door frame; a hinge/handle cover adhesively bonded to the inner door frame to cover the one or more mechanical fasteners on the back of the inner door frame; a user interface controller being affixed to the intermediate door frame through an aperture in the inner door subassembly; a touch film having an integrated flexible printed circuit board with touch buttons in communication with and configured to control the user interface controller; and wherein the touch film is adhered to the interior surface of the outer door screen.  Such configuration provides a novel and non-obvious appliance door configuration with touch film control and minimal visible fasteners.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711